UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS
DIRECTOR

May 12, 2021

OSEP Policy 21-01
Garth Tymeson, PhD
Center on Disability Health and Adapted Physical Activity
University of Wisconsin-La Crosse
Department of Exercise and Sport Science
1725 State Street
108 Mitchell Hall
La Crosse, Wisconsin 54601
Dear Dr. Tymeson:
This letter responds to your April 9, 2020, correspondence addressed to Laurie VanderPloeg,
former Director of the Office of Special Education Programs (OSEP), U.S. Department of
Education (Department). In that letter, you asked that OSEP clarify requirements related to the
provision of physical education, including adapted physical education (APE), to children with
disabilities under the Individuals with Disabilities Education Act (IDEA). Specifically, you
asked that OSEP clarify “issues including the substitution or replacement of required physical
education services by related services such as physical or occupational therapy for children with
disabilities in special education, ages 3-21, and the qualifications/licensure required to teach
specially designed physical education included in the [individualized education program (IEP)]
IEP.” You shared a scenario of a child who had received APE at her elementary school but,
when she was to transition to middle school, the local educational agency members of the IEP
Team proposed to replace the child’s APE with physical therapy services due to the
unavailability of a qualified APE teacher at the middle school. On January 26, 2021, Daniel
Schreier, Policy Advisor to the Acting OSEP Director, and Lisa Pagano, OSEP Policy Specialist,
spoke with you by telephone to gather additional information related to your request. We regret
the delay in responding.
We note that section 607(d) of the IDEA prohibits the Secretary of the Department from issuing
policy letters or other statements that establish a rule that is required for compliance with, and
eligibility under, IDEA without following the rulemaking requirements of section 553 of the
Administrative Procedure Act. Therefore, based on the requirements of IDEA section 607(e),
this response is provided as informal guidance and is not legally binding. It represents an
interpretation by the Department of the requirements of IDEA in the context of the specific facts
presented and does not establish a policy or rule that would apply in all circumstances. Other
than statutory and regulatory requirements included in the document, the contents of this
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

guidance do not have the force and effect of law and are not meant to bind the public. This
document is intended only to provide clarity to the public regarding existing requirements under
the law or agency policies.
IDEA defines special education as “specially designed instruction, at no cost to parents, to meet
the unique needs of a child with a disability, including (A) instruction conducted in the
classroom, in the home, in hospitals and institutions, and in other settings; and (B) instruction in
physical education.” IDEA section 602(29). The IDEA regulations define physical education to
mean “[t]he development of – (A) [p]hysical and motor fitness; (B) [f]undamental motor skills
and patterns; and (C) [s]kills in aquatics, dance, and individual and group games and sports
(including intramural and lifetime sports).” 34 C.F.R. § 300.39(b)(2)(i). Physical education
“[i]ncludes special physical education, adapted physical education, movement education, and
motor development.” 34 C.F.R. § 300.39(b)(2)(ii).
Under 34 C.F.R. § 300.108(a), the State is required to ensure that public agencies in the State
make physical education services, specially designed if necessary, available to every child with a
disability receiving a free appropriate public education (FAPE), unless the public agency enrolls
children without disabilities and does not provide physical education to children without
disabilities in the same grades. Further, each child with a disability must be afforded the
opportunity to participate in the regular physical education program available to nondisabled
children unless - (1) the child is enrolled full time in a separate facility; or (2) the child needs
specially designed physical education, as prescribed in the child’ IEP. 34 C.F.R. § 300.108(b). If
specially designed physical education is prescribed in a child’s IEP, the public agency
responsible for the education of that child must provide the services directly or make
arrangements for those services to be provided through other public or private programs. 34
C.F.R. § 300.108(c).
Since instruction in physical education is included in the definition of special education, the IEP
Team must determine the extent to which the child can access the regular physical education
program available to nondisabled peers, in addition to the extent to which physical education is
required as specially designed instruction to meet the child’s unique needs. Therefore, even if a
school does not provide physical education to children without disabilities in the same grades as
children with disabilities, the school is not relieved of the duty to provide physical education to
those students who have unique needs requiring physical education and have IEPs setting out
physical education as part of that student’s special education and related services. Thus, under
IDEA Part B, “if physical education is specially designed to meet the unique needs of a child
with a disability and is set out in that child’s IEP, those services must be provided whether or not
they are provided to other children in the agency.” Analysis of Comments and Changes to the
final IDEA Part B regulations, 71 Fed. Reg. 46540, 46583 (Aug. 14, 2006); see also 34 C.F.R.
§ 300.108(c).
When the IEP Team determines a child requires physical education as specially designed
instruction to meet the unique needs of a child with a disability, the service is considered special
education and not a related service. As with other services in the IEP, the IEP Team determines
the frequency, location, and duration of the service based on the needs of the child. See 34
C.F.R. § 300.320(a)(7). It would be inconsistent with IDEA for the IEP Team to base its

determination of services necessary to provide FAPE, including specially designed instruction in
physical education, on the availability of qualified staff.
During the January 26, 2021, telephone discussion with OSEP staff, you asked that this response
specifically address whether it would be appropriate for a physical therapist to develop and
implement goals in a child’s IEP that require specially designed instruction in physical
education. You shared concerns that, in the absence of an APE teacher, IEP Teams may be
inclined to substitute physical therapy for the specially designed physical education that had been
determined necessary for FAPE. While Part B of the IDEA does not mandate any particular
personnel standards, each State’s policies and procedures must provide for the establishment and
maintenance of standards to ensure that personnel necessary to carry out the purposes of Part B
are appropriately and adequately prepared and trained. 34 C.F.R. § 300.156(a). This includes
ensuring that personnel have the content knowledge and skills to serve children with disabilities.
Id. The Part B regulations at 34 C.F.R. § 300.156 address separately, the requirements for related
services personnel and paraprofessionals (34 C.F.R. § 300.156(b)) and the qualifications for
special education teachers (34 C.F.R. § 300.156(c)). The determination of who is qualified to
provide physical education as specially designed instruction, including APE, is dependent upon
the State’s policies and procedures.
Finally, you asked whether an IEP Team meeting is required if a public agency proposes to
remove APE included in a child’s IEP and replace it with one-to-one physical therapy services.
You inquired whether such a change would constitute a change in educational placement. Unless
the parent and public agency agree to use the IEP amendment procedures in 34 C.F.R.
§ 300.324(a)(4) and (6), the public agency would need to convene the IEP Team to discuss
making the revisions to the child’s IEP that you describe. A public agency must provide the
parent with prior written notice, as required by 34 C.F.R. § 300.503, a reasonable time before
proposing to initiate or change, or refusing to initiate or change, the identification, evaluation,
educational placement or provision of FAPE to the child.
Generally, OSEP does not opine on whether the scenarios set forth in policy inquiries
constitute a change in a child’s educational placement. Determinations about whether a
revision to a child’s program results in a change in placement are made based on the facts
and circumstances of the specific child, examining a number of factors. To help guide
that decision-making process, OSEP set out several factors to consider in its Letter to
Fisher, 21 IDELR 992 (July 6, 1994):
In determining whether a “change in educational placement” has occurred, the
public agency responsible for educating the child must determine whether the
proposed change would substantially or materially alter the child’s educational
program. In making such a determination, the effect of the change in location on
the following factors must be examined: whether the educational program set out
in the child’s IEP has been revised; whether the child will be able to be educated
with nondisabled children to the same extent; whether the child will have the
same opportunities to participate in nonacademic and extracurricular services; and
whether the new placement option is the same option on the continuum of
alternative placements.

We thank you for your continued commitment to ensuring children with disabilities have access
to appropriate instruction to meet their unique physical education needs and trust that the
information in this letter is responsive to your inquiry. If you have further questions, please
contact Lisa Pagano at 202-245-7413 or by email at Lisa.Pagano@ed.gov.
Sincerely,
/s/
David Cantrell, PhD
Acting Director
Office of Special Education Programs

